 418DECISIONSOF NATIONALLABOR RELATIONS BOARDAmerican Mutual Liability Insurance CompanyandInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen&Helpers of America, Local#122. Case 1-CA-6056January 29, 1968DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn November 16, 1967, Trial Examiner CharlesW. Schneider issued his Decision in the above-enti-tled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair prac-ticeswithin the meaning of the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom and take certain affirm-ative action, as set forth in the attached Trial Ex-aminer'sDecision.Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Deci-sion, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner,as modified below.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent,American Mutual Liability Insurance Company,Wakefield, Massachusetts, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, asherein modified: In the last indented paragraph oftheNotice, between the words "WE WILL" andbargain, insert the words "upon request, ...."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHE REPRESENTATION PROCEEDING'CHARLES W. SCHNEIDER,Trial Examiner: Upon peti-tion for certification as collective-bargaining representa-'Administrative or official notice is taken of the representationproceeding, Case 1-RC-9478. See Section 9(d) of the National LaborRelations Act.tive filed by International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America,Local#122, herein called the Union, the RegionalDirector for Region 1 of the National Labor RelationsBoard on April 13, 1967, approved a Stipulation for Cer-tification upon Consent Election executed by AmericanMutual Liability Insurance Company, herein called theRespondent, and by the Union on April 12, 1967. Theappropriate bargaining unit was stipulated to be the unitset out hereinafter.Pursuant to the stipulation, an election by secret ballotwas conducted on May 4, 1967, under the direction andsupervision of said Regional Director. There were ap-proximately 55 eligible voters, 54 cast ballots, of which26 were for, and 26 against the Union. Two ballots suffi-cient in number to affect the results of the election werechallenged. On May 11, 1967, the Respondent filed time-ly objections to the conduct of the election alleging: (1)the invalidity of the two challenged ballots, and (2) thelack of statutory authority, and if it is deemed within theBoard's statutory authority, its unconstitutionality torequire the Respondent to furnish a list of names and ad-dresses of its employees to the Regional Director in ac-cordance withExcelsiorUnderwear Inc.,156 NLRB1236, who in turn furnished one such list to the Union.The Acting Regional Director of Region 1 conducted aninvestigation and on May 19, 1967, issued his report onobjections and challenged ballots in which he recom-mended that the objections be overruled, that the chal-lenges to the two disputed ballots be overruled, and thata revised tally of ballots and Certification of Representa-tive be issued. On June 5, 1967, the Respondent filedtimely' exceptions to the report on objections and chal-lenged ballots.On July 3, 1967, the Board issued itsDecision and Certification of Representative in which itfound that the Respondent's exceptions raised "nomaterial or substantial issues of fact or law which wouldwarrant reversal of the Acting Regional Director'sfindings or recommendations." The Board considered allof the Respondent's arguments in support of its conten-tion that the requirement ofExcelsior Underwear Inc.,156 NLRB 1236, is invalid, and found such contention tobe without merit. The Board found that the Unionreceived 28 votes, which was a majority of the 54 validvotes cast. Accordingly, the Board adopted the ActingRegional Director's report and certified the Union as thebargaining representative under the Act.THE COMPLAINT CASEOn August 21, 1967, the Union filed the unfair laborpractice charge involved in the instant case, in which it al-leged that since August 8, 1967, the Respondent hadrefused to bargain with the Union.On September 15, 1967, counsel for the GeneralCounsel, by the Regional Director for Region 1, issued acomplaint alleging that the Respondent had committedunfair labor practices in violation of Section 8(a)(1) and(5) of the Act by refusing to bargain with the Union, uponrequest. In due course the Respondent filed its answer tothe complaint in which certain allegations of the com-plaint were admitted, and others denied.169 NLRB No. 86 AMERICAN MUTUAL LIABILITY INSURANCE CO.419In its answer the Respondent admitted most of thematerial allegations of the complaint including the ju-risdictional allegations, the appropriateness of the bar-gaining unit, the fact of the election, the certification, theUnion's request to bargain and the Respondent's refusal.However, the answer denied that a majority of the em-ployees in the appropriate unit had designated andselected the Union as collective-bargaining representa-tive. Specifically the answer stated that the certificationwas invalid in that the Regional Director had erroneouslyheld the challenged ballots to be valid and erred in findingno merit in the Respondent's objections to theExcelsiorUnderwearrequirement.The answer further assertedthat the Respondent's refusal to bargain was not an unfairlabor practice and was for the sole and express purposeof securing judicial review of the Regional Director's ac-tion.On October 4, 1967, counsel for the General Counselfiled a motion for judgment on the pleadings contendingthat facts of official record establish the allegations of thecomplaint as a matter of law, and that therefore there isno necessity for a hearing.On October 5, 1967, I issued an order to show causeon the motion for judgment on the pleadings in which theparties were directed to show cause on or before October20, 1967, as to whether the motion for judgment on thepleadings should be granted. On October 19, 1967,Respondent filed a response to General Counsel's motionfor judgment on the pleadings and order to show causewherein the Respondent moved that the Trial Examinerdeny General Counsel's motion and dismiss the com-plaint in its entirety for failure of the General Counsel toestablish the validity of the certification and a violation ofthe Act.RULING ON MOTION FOR JUDGMENT ON THE PLEADINGSThe Respondent contends that the certification is in-valid and that it is therefore under no legal obligation tomeet with and to bargain with the Union. However, it isclear that all material issues of fact and law in this regardhave been decided by the Board. The Respondent alsocontends, citingN.L.R.B. v. KVP Sutherland PaperCompany,356 F.2d 671 (C.A. 6), andLeedom v. Kyne,358 U.S. 184, that granting the motion for judgment onthe pleadings would be violative of the provision in Sec-tion 10(b) of the Act to the effect that "the person so com-plained of shall have the right ... to give the testimony atthe place and time fixed in the complaint." I do not findthis proposition supported.The questions of the validity of the election, the meritof the Respondent's objections to it, and whether theUnion should be certified as the collective-bargainingrepresentative were decided by the Board in the represen-tation proceeding. It is established Board policy, in theabsence of newly discovered or previously unavailableevidence or special circumstances not to permit litigationbefore a Trial Examiner in a complaint case of issueswhich were or could have been litigated in a prior relatedrepresentation proceeding.2No newly discovered or previously unavailableevidence is offered here by the Respondent, nor has it as-serted the existence of any special circumstances war-ranting reexamination of the Board's determinations. Therequest of the Union to bargain and the Respondent'srefusal to bargain are admitted. It being established thatthe Union is the certified bargaining representative thereare noissueslitigable before me or to be resolved by hear-ing.Neither the Sixth Circuit Court's opinion in-KVPSutherland Paper Companynor that of the United StatesSupreme Court inLeedom v.Kyne are authority to thecontrary.Where there are no material issues to beresolved there is no requirement for an evidential hearingand summary judgment or judgment on the pleadings isappropriate. The Sixth Circuit Court recently and specifi-cally rejected the Respondent's present contention in thecase ofN.L.R.B. v. Tennessee Packers, Inc.,379 F.2d172, 179 (C.A. 6). The court there said:Respondent also claims that it was unlawfully de-nied a hearing on these sameissuesin the unfairlabor practice charge under direct review herein.Section 160(b), Title 29 U.S.C. provides:.The person so complained of shall have theright to file an answer to the original or amendedcomplaint and to appear in person or otherwiseand give testimony at the place and time fixed inthe complaint.This requirement, respondent argues, has not beenmet because it was not permitted to relitigate its ob-jections previously considered by the Board in thecertificationproceedings.However, it is a wellestablished principle of law that the Board is boundby its own prior determination in representationproceedings, and is not required to grant a hearing onrepresentational issues ancillary to an unfair laborpractice charge,unlessthe party requesting such ahearinghas some newly discovered evidence.Pittsburgh Plate Glass Co. v. N.L.R.B.,313 U.S.146, rehearing denied 313 U.S. 599;N.L.R.B. v.National Survey Service, Inc.[361 F.2d 199 (C.A.,7)];N.L.R.B. v. B.H. Hadley, Inc.,322 F.2d 281(C.A. 9). A party, in the absence of newly discoveredevidence, is entitled to only one opportunity toquestion the Board's certification procedures. Torequire that the Board reopen and reconsider amatter that was subject to prior consideration wouldunnecessarily prolong the controversy,, and preventthe orderly settlement of labor, disputes. Not havingpresented anyllewly discovered evidence, the Boardwas not required, in the present unfair labor practiceproceedings, to grant respondent a hearing on its ob-jections to the certification procedures.`To substantially the same effect isN.L.R.B. v.Worchester Woolen Mills Corp.,170 F.2d 13, 16 (C.A.1), where the court said:... an issue covered and decided in unit proceedingscannot as of right be relitigated in a subsequent unfairlabor practice proceeding. If such an issue is to berelitigated in- a subsequent unfair labor practiceproceeding once it has been canvassed in a certifica-tion proceeding it is up to the party desiring to do soto indicate in some affirmative way that the evidenceoffered is more than cumulative. Otherwisea singletrial of the issue is enough . .SeeNeuhoff Brothers Packers, Inc. V. N.L.R.B., 362F.2d 611 (C.A.5);Macomb Pottery Company,1572N.L.R.B. vMacomb Pottery Company,376 F 2d 450 (C.A. 7);Howard Johnson Company,164 NLRB80;MetropolitanLife In-surance Company,163 NLRB 579; SeePittsburgh Plate Glass Co. v.N.L R B..313 U.S. 146, 162;Rules and Regulations,National LaborRelations Board, Series 8, as revised January 1,1965, Sec. 102.67(f).350-212 0-70-28 420DECISIONS OF NATIONALNLRB 1616, enfd. 376 F.2d 450 (C.A. 7). And seeN.L.R.B.v.BataShoe Company,377 F.2d 821, 826(C.A.4);Krieger-Ragsdale& Company, Inc.,159NLRB 490, andcases there cited,enfd.379 F.2d 517(C.A.7);N.L.R.B. v. Lawrence Typographical UnionNo. 570,376 F.2d 643 (C.A. 10);N.L.R.B. v. Air Con-trol Products of St. Petersburg, Inc.,335 F.2d 245 (C.A.5).See alsoE-Z Davies Chevrolet,161 NLRB 1380;Union Brothers, Inc.,162 NLRB 1505,and cases therecited;Metropolitan LifeInsuranceCo.,163 NLRB 579;Red-More Corporation, d/b/a Disco Fair,164 NLRB638;Harry T. Campbell Sons' Corporation,164 NLRB247; Ore-Ida Foods, Inc.,164 NLRB 438.There being no unresolved issues requiring anevidential hearing the motionof the General Counsel forjudgment on the pleadings is granted.I.THE BUSINESSOF THE RESPONDENTRespondent, a Massachusettscorporation with its prin-cipal office and place of business in Wakefield, Mas-sachusetts, and other offices in Boston, Lynn, andBrockton,Massachusetts,is engaged at said locations inall phases of the casualty and property insurance busi-ness.Respondent annually derives from the interstatesale of insurance an amount exceeding$50,000.As is admitted by Respondent,it is, and has been at alltimes material herein,engaged in commerce within themeaning of Section 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Union is now, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIRLABOR PRACTICESThe following employees of Respondent constitute aunit appropriate for the purpose of collective bargainingwithin themeaningof Section 2(5) of the Act: All claimrepresentatives, inside claim representatives,liabilityclaim representatives,propertyloss claim representa-tives,property loss claim advisors,claim trainees,subrogation specialists,claim service representatives inthe BostonAuto Claim District andBostonDistrictClaim Officesincluding inside claim service representa-tives employed at the Boston Auto Claim District satel-lite offices in Wakefield, Lynn, and Brockton, but exclud-ing office clerical employees,managerial employees,guards, professional employees,and all supervisors asdefined in Section2(11) of the Act.On May 4, 1967, a majority of Respondent's em-ployees in the said unit selected the Union as their collec-tive-bargaining representative in a secret-ballot electionconducted under the supervision of the Regional Directorfor Region 1 of the National Labor Relations Board inCase 1-RC-9478.On July 3, 1967, the National Labor Relations Board,after consideration of Respondent's objections to theabove-described election and its challenges of the ballotscast, certified the Union as the exclusive collective-bar-gaining agent of the employees in the said unit.LABOR RELATIONS BOARDAt all times since on or about July 3, 1967, and con-tinuously to the present, the Union has been the repre-sentative for the purpose of collective bargaining of theemployees in the saidunit,and, by virtue of Section 9(a)of the Act, has been and is now the exclusive representa-tive of all the employees in the said unit for the purpose ofcollectivebargainingwith respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment.On or about August 2, 1967, the Union requested theRespondent to bargain collectively with it with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment, as the collective-bargaining representative of Respondent's employees inthe appropriate unit.On or about August 8, 1967, Respondent refused, andcontinues to refuse, to recognize and bargain with theUnion as such representative.By thus refusing to recognize and bargain with theUnion the Respondent has refused to bargain collectivelyin violation of Section 8(a)(5) of the Act and has inter-fered with, restrained, and coerced its employees in viola-tion of Section 8(a)(1) of the Act.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings and conclusions and theentire record in the case, I recommend that the Boardissue the following:ORDERAmericanMutualLiabilityInsuranceCompany,Wakefield,Massachusetts, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen.& Helpers of America, Local # 122, as the exclusive col-lective-bargaining representative of the employees in thefollowing appropriateunit:All claimrepresentatives, in-side claim representatives, liability claim representatives,property loss claim representatives, property loss claim.advisors, claim trainees, subrogation specialists, claimservice representatives in the Boston Auto Claim Districtand Boston District Claim Offices including inside claimservice representatives employed at the Boston AutoClaim District satellite offices in Wakefield, Lynn, andBrockton, but excluding office clerical employees,managerial employees, guards, professional employees,and all supervisors as defined in Section 2(11) of the Act.(b) Interferingwith the efforts of said Union tonegotiate for or represent the employees in said ap-propriateunitas the exclusive collective-bargainingrepresentative.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America, Local #122, asthe exclusive representative of the employees in the ap-propriate unit described above, with respect to rates ofpay, wages, hours of work; and other terms and condi-tions of employment, and embody in a signed agreementany understanding reached.(b)Post at its Boston, Wakefield, Lynn, and Brockton,Massachusetts, offices, copies of the attached notice AMERICAN MUTUAL LIABILITY INSURANCE CO.421marked "Appendix."3 Copies of said notice, on formsprovided by the Regional Director for Region 1, afterbeing duly signed by an authorized representative, shallbe posted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to in-sure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 1, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.43 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."4 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify the Regional Director forRegion 1, in writing, within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT refuse to bargain collectively withInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, Local#122astheexclusivecollective-bargainingrepresentative of all the following employees:Allclaimrepresentatives,insideclaimrepresentatives, liability claim representatives,,property loss claim advisors, claim trainees,subrogation specialists, claim service represent-atives in the Boston Auto Claim District andBoston District Claim Offices including insideclaim service representatives employed at theBoston Auto Claim District satellite offices inWakefield, Lynn, and Brockton, but excludingofficeclericalemployees,managerialem-ployees, guards, professional employees, and allsupervisors as defined in Section 2(11) of theAct.WE WILL NOT interfere with the efforts of saidUnion to negotiate for or represent the employees inthe appropriate bargaining unit as exclusive collec-tive-bargaining representative.WE WILL bargain collectively with the Union asexclusive bargaining representative of the employeesin the appropriate unit and if an understanding isreached WE WILL sign a contract with the Union.DatedByAMERICAN MUTUALLIABILITY INSURANCECOMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 20th Floor,John F. Kennedy Federal Building, Cambridge and NewSudburyStreets,Boston,Massachusetts02203,Telephone 223-3353.